Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21             Page 1 of 13 PageID 11823



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 PRE-WAR ART, INC.,              §
                                 §
         Plaintiff,              §
                                 §
 v.                              §                     Civil Action No. 3:09-CV-00559-N
                                 §
 STANFORD COINS & BULLION, INC., §
 et al.,                         §
                                 §
         Defendants.             §

                      MEMORANDUM OPINION AND ORDER

        This Order addresses Plaintiff Pre-War Art, Inc.’s (the “Gallery”) motion for

 distribution of Disputed Funds and requests for oral argument [304], [308], [309]. Because

 the Court determines this distribution to be fair and equitable, the Court orders Ralph S.

 Janvey (the “Receiver”) to pay the Gallery within twenty-eight (28) days of the date of this

 Order the sum of $534,781 plus accrued interest that the Receiver has been maintaining in

 a segregated interest-bearing account as required by this Court’s prior order. See Order

 [75]. The remainder of the balance may be distributed by the Receiver for distribution

 through the Receiver’s claims process. The Court denies the Gallery’s requests for oral

 argument as moot.

                               I. ORIGINS OF THE DISPUTE

        This case concerns fallout from R. Allen Stanford’s Ponzi scheme. This suit relates

 to Stanford Coins and Bullion (“SCB”), a coin and bullion company and one of the

 Stanford entities now in receivership. SCB sold coins and metals to the public. Dillon


 MEMORANDUM OPINION AND ORDER – PAGE 1
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21           Page 2 of 13 PageID 11824



 Gage Inc. of Dallas (“Dillon Gage”) is a wholesaler of metals, bullion, and coins and was

 SCB’s largest supplier. SCB’s relationship with Dillon Gage allowed SCB a credit limit

 of $500,000, and any payments made to Dillon Gage would reduce SCB’s outstanding

 balance. Dillon Gage eventually increased the credit limit to $1,000,000. During an

 especially profitable time for the gold market, Dillon Gage allowed SCB to exceed this

 limit. SCB was never profitable, and soon, SCB owed Dillon Gage more than double its

 credit limit. As a result, Dillon Gage stopped shipping orders to SCB and its customers.

 During this time, SBC made three payments to Dillon Gage totaling approximately $1.26

 million.

        On February 2, 2009, the Gallery placed its order with Stanford Coins & Bullion

 (“SCB”) for 101 gold bars of one kilogram each, wiring $3,028,613 to SCB for the order.

 SCB promised to deliver one gold bar to the Gallery immediately and deliver the remaining

 100 gold bars to the Gallery on March 4, 2009. SCB then ordered the gold bars from Dillon

 Gage and provided an upfront payment of approximately $3 million, less the 1%

 commission retained by SCB. Dillon Gage applied this payment to SCB’s outstanding

 debts, applying the $3 million payment to the oldest invoices first. On February 6 and

 February 13, SCB made two further payments to Dillon Gage. Following these payments,

 SCB had a credit balance of $1,069,562 with Dillon Gage. Nonetheless, SCB still owed

 Dillon Gage approximately $2 million to complete payment on the Gallery deal. Several

 weeks before SCB had promised to deliver the remaining gold bars, Stanford was charged

 with fraud, and the Court placed all of Stanford’s companies, including SCB, into a



 MEMORANDUM OPINION AND ORDER – PAGE 2
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 3 of 13 PageID 11825



 receivership. At the time of receivership, SCB had a balance of approximately $1 million

 to be applied against outstanding orders of $3.5 million, including the Gallery’s order.

        On February 19, 2009, the Gallery contacted Dillon Gage to inquire whether Dillon

 Gage would timely deliver the gold. Dillon Gage refused to deliver the gold without

 instructions from the Receiver and informed the Gallery that, because of SCB’s insufficient

 credit balance, Dillon Gage could not deliver the remaining gold bars until SCB paid an

 additional $2 million. Dillon Gage subsequently refused to ship the remaining 100 bars to

 the Gallery. The Gallery sued Dillon Gage in this action, asserting a breach of contract

 claim as a third-party beneficiary of the contract between SCB and Dillon Gage. The

 Receiver also sued Dillon Gage (the “Fraudulent Conveyance Action”), claiming that six

 transfers from SCB to Dillon Gage were fraudulent transfers under TUFTA and should be

 returned to the Receivership. See Janvey v. Dillon Gage, Inc. of Dallas, 856 F.3d 377 (5th

 Cir. 2017). After both the Gallery and the Receiver sued Dillon Gage, Dillon Gage made

 an application to interplead the remaining credit balance of SCB’s account in the amount

 of $1,069,562 (the “Disputed Funds”) and pay it into Court.

        The parties agreed to the 2011 Order, under which the Receiver would hold the

 Disputed Funds in a segregated, interest-bearing account and not disburse them absent

 further order of this Court or an agreement among the Gallery, the Receiver, and Dillon

 Gage. Dillon Gage subsequently prevailed in both trials against the Gallery and the

 Receiver, and the Fifth Circuit affirmed both verdicts. In this action, a jury returned a take-

 nothing verdict on the Gallery’s claims against Dillon Gage. In the Fraudulent Conveyance

 Action, a jury determined that none of the six transfers from SCB to Dillon Gage were

 MEMORANDUM OPINION AND ORDER – PAGE 3
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21            Page 4 of 13 PageID 11826



 fraudulent. Dillon Gage, 856 F.3d 377 (5th Cir. 2017). Thus, Dillon Gage has no

 unsatisfied claims against SCB and does not need to recover anything from the Receiver

 to be whole. Because Dillon Gage has no potential claim to the Disputed Funds, the sole

 issue before the Court is the allocation of the Disputed Funds between the Gallery and the

 Receiver.

        Pursuant to the Court-approved claims process, the Receiver issued a Notice of

 Determination allowing in full the Gallery’s claims against SCB in the amount of

 $2,998,630. The Receiver has made no distribution to the Gallery thus far on that claim.

 Final judgment entered in this case confirmed the Gallery’s claim against SCB in the

 receivership claims process while deferring consideration of whether, when, and out of

 which assets, the Receiver would make any payment on that claim. The Gallery requests

 the Court to direct the Receiver to disburse the Disputed Funds to the Gallery.

          II. LEGAL STANDARD FOR DISTRIBUTION OF RECEIVERSHIP ASSETS

        Federal district courts have broad discretion in fashioning relief in equity

 receiverships. Once assets are in receivership, “[i]t is a recognized principle of law that

 the district court has broad powers and wide discretion to determine the appropriate relief

 in an equity receivership.” Sec. & Exch. Comm’n v. Stanford Int. Bank, Ltd., 927 F.3d 830,

 840 (5th Cir. 2019) (citing Sec. & Exch. Comm’n v. Safety Fin. Serv., Inc., 674 F.2d 368

 (5th Cir. 1982)). Pursuant to these broad powers, courts may authorize any distribution of

 receivership assets that is “fair and reasonable.” See Sec. & Exch. Comm’n v. Wealth

 Mgmt. LLC, 628 F.3d 323, 332-33 (7th Cir. 2010); Sec. & Exch. Comm’n v. Wang, 944

 F.2d 80, 85 (2d Cir. 1991); Sec. & Exch. Comm’n v. Byers, 637 F. Supp. 2d 166, 174

 MEMORANDUM OPINION AND ORDER – PAGE 4
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 5 of 13 PageID 11827



 (S.D.N.Y. 2009). So long as a court divides the assets “in a logical way,” the court’s

 distribution will not be disturbed on appeal. Sec. & Exch. Comm’n v. Forex Asset Mgmt.,

 242 F.3d 325, 331 (5th Cir. 2001).

        When fashioning a restitution order, a district court is acting pursuant to its inherent

 equitable powers. See United States v. Durham, 86 F.3d 70 (5th Cir. 1996). In entering a

 restitution order, adherence to specific equitable principles, including rules concerning

 tracing analysis are “subject to the equitable discretion of the court.” Id. (citing In re

 Intermountain Porta Storage, Inc., 74 B.R. 1011, 1016 (D. Colo. 1987)). Sitting in equity,

 the district court is a “court of conscience.” Acting on that conscience, a lower court has

 broad discretion to distribute contested funds in equity.

        Federal courts overseeing equity receiverships imposed on a defrauder’s estate have

 taken different approaches as to whether to approve the return of assets through tracing.

 See Sec. & Exch. Comm’n v. Credit Bancorp, Ltd., No. 99 CIV. 11395 RWS, 2000 WL

 1752979, at *14 (S.D.N.Y. Nov. 29, 2000) (citing cases). Typically, when a party can trace

 its assets, that party is entitled to seek its portion of those funds that remain. See Durham,

 86 F.3d at 72. However, there is no entitlement on the part of a defrauded party to that

 measure when it may frustrate equity. Id. This principle recognizes that one of the key

 characteristics of a Ponzi scheme is that the perpetrator of the scheme does not immediately

 consume all assets. Rather, the perpetrator retains some assets before using them in

 connection with the fraud. Thus, whether at any given moment a particular victim’s assets

 are still traceable is a “result of the merely fortuitous fact that the defrauders spent the

 money of the other victims first.” Credit Bancorp., 290 F.3d at 89 (quoting Durham, 86

 MEMORANDUM OPINION AND ORDER – PAGE 5
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 6 of 13 PageID 11828



 F.3d at 72). To allow any individual to elevate his position over that of other investors

 similarly victimized would create inequitable results, in that certain defrauded parties

 would recoup substantially less of their investment. See Sec. & Exch. Comm’n v. Elliott,

 953 F.2d 1560, 1569 (11th Cir. 1992). It is for this reason that courts generally determine

 that a fair and reasonable means of distribution should be calculated pro rata, distributing

 the funds proportionately among victims. Additionally, courts generally give defrauded

 investors priority over creditors. U.S. Commodity Futures Trading Comm'n v. RFF GP,

 LLC, No. 4:13-CV-382, 2014 WL 491639, at *2 (E.D. Tex. Feb. 4, 2014).

               III. THE COURT GRANTS PRE-WAR ART’S MOTION IN PART

        “It is typical in cases involving a receivership imposed on a corporate defrauder that

 the resources of the receivership estate are insufficient to allow all the victims of the fraud

 to recoup their losses, as is the situation here.” Sec. & Exch. Comm’n v. Credit Bancorp,

 No. 99 CIV. 11395 RWS, 2000 WL 1752979, at *14 (S.D.N.Y. Nov. 29, 2000). “It is also

 not unusual for investors whose assets are traceable at the time the fraudulent operation is

 halted to claim that they are entitled to recover those assets in full.” Id.

        Both the Gallery and the Receiver agree that the Court applies an equitable standard

 and may authorize any distribution that is “fair and reasonable.” The Receiver argues that

 the Gallery has not established the elements required for a constructive trust and that

 distribution that prioritizes defrauded investors over creditors is fair and reasonable. The

 Gallery claims that SCB was a solvent entity distinct from the Stanford Ponzi scheme, and

 that the Fraudulent Conveyance Action collaterally estops the Receiver from disputing this

 fact. Thus, the Gallery argues, it would be neither fair nor reasonable to distribute the

 MEMORANDUM OPINION AND ORDER – PAGE 6
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 7 of 13 PageID 11829



 Disputed Funds to defrauded investors at the Gallery’s expense because those funds are

 unrelated to the other victims of the Stanford Ponzi Scheme.

                                    A. Constructive Trust

        The Receiver argues that the Gallery has not established that it is entitled to a

 constructive trust over SCB’s credit balance. The Court notes, however, that the Gallery

 did not attempt to establish a constructive trust. See Plf.’s Mot. for Distribution of Disputed

 Funds 3 n.3 [304] (The Gallery is “not, in this filing, attempting to brief [a constructive

 trust] theory”). The Gallery argues that it does not need to prove the constructive trust

 theory but would nonetheless be able to satisfy the elements of a constructive trust after

 appropriate discovery. The Receiver argues that the Gallery’s omission of a constructive

 trust argument is fatal to its right to recover from SCB’s credit balance. The Court

 disagrees. The Court possesses inherent authority to oversee equity receiverships and

 fashion restitution orders. Durham, 86 F.3d at 72. Here, the Gallery seeks the “[r]eturn or

 restoration of some specific thing to its rightful owner or status.” See Credit Bancorp,

 2000 WL 1752979, at 15* (quoting Black’s Law Dictionary 1313 (7th Ed. 1990) (defining

 restitution)).

                           B. Collateral Estoppel Does Not Apply

        The collateral estoppel doctrine binds a party and those in privity with him when

 that party had a full and fair opportunity to litigate the issue in the prior suit. Moreover,

 “collateral estoppel operates only if the ‘very fact or point now in issue’ was determined in

 the prior proceeding. It must be ‘precisely’ the same issue in both cases. Thus, issue



 MEMORANDUM OPINION AND ORDER – PAGE 7
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 8 of 13 PageID 11830



 preclusion ‘is limited to cases where the legal and factual situations are identical.’” Ex

 Parte Taylor, 101 S.W.3d 434, 441 (Tex. Crim. App. 2002).

        To determine if collateral estoppel applies, the Court must determine whether the

 Receiver had a full and fair opportunity to litigate the issue of SCB’s insolvency in its prior

 suit. “In each case, the entire record . . . must be examined to determine precisely the scope

 of the jury’s factual findings.” Id. In the case of Janvey v. Dillon Gage, the court charge

 stated “[w]ere the following transfers from SCB to Dillon Gage fraudulent transfers?”

 (Dkt. No. 224, Fraudulent Conveyance Action).           The Court informed the jury that

 “consideration may be given, among other factors, to whether . . . the debtor was insolvent

 or became insolvent shortly after the transfer was made or the obligation was incurred.”

 Id. After the jury returned a verdict in favor of Dillon Gage, the Receiver filed a motion

 for judgment as a matter of law. The Receiver argued that a reasonable jury was required

 to find that the transfers were fraudulent in light of direct evidence of fraud and significant

 circumstantial evidence of fraud, including the insolvency of SCB. However, the Court

 held that a reasonable jury could have concluded that the transfers in dispute were not

 fraudulent transfers. The Fifth Circuit affirmed the Court’s ruling.

        In reviewing the parallel litigation between the Receiver and SCB, the Court has

 found little to estop the Receiver from arguing that SCB is part of the Stanford Ponzi

 scheme. Rather, the Fifth Circuit held that “the jury heard significant evidence from which

 it could have inferred that SCB did not make the transfers with fraudulent intent.” Dillon

 Gage, 856 F.3d at 388. The Receiver failed to establish the insolvency of SCB as a matter

 of law. Id. (“[T]he jury was not required to find that SCB was insolvent at the time of the

 MEMORANDUM OPINION AND ORDER – PAGE 8
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21              Page 9 of 13 PageID 11831



 transfers.”). It does not follow, however, that SCB was solvent or separate from the

 Stanford Ponzi scheme, but merely that the Receiver’s arguments did not warrant

 overturning the jury’s determination that the transfers were not fraudulent, of which

 insolvency was merely one factor for consideration. Id. at 387 n.5 (“In any event, because

 Janvey did not attempt to value all of SCB’s assets, there is no way to conduct a complete

 analysis of balance-sheet insolvency.”). Simply put, the issue before the jury, this Court,

 and the Fifth Circuit was whether the transfers between SCB and Dillon Gage were

 fraudulent. The Court and the Fifth Circuit held that a reasonable jury could have

 concluded that the transfers were not fraudulent, regardless of the solvency of SCB.

        The Gallery cites Ex Parte Taylor to demonstrate the breadth of issue preclusion,

 claiming that the jury’s determination precludes further arguments from the Receiver

 regarding the solvency of SCB. 101 S.W.3d 434 (Tex. Ct. Crim. App. 2002). However,

 Taylor is inapposite to this case. In Taylor, the defendant was found not guilty of

 intoxication manslaughter because the jury determined that he was not intoxicated by

 alcohol at the time. Id. In a subsequent trial, the prosecution sought to relitigate the issue

 of intoxication by marijuana consumption but was collaterally estopped from doing so. Id.

 Specifically, the court held that the State could not rely on an “alternate theory of

 intoxication” in the second trial. Id. Conversely, this case does not involve the Receiver

 arguing that the transfers were fraudulent under a new theory. Taylor involved the same

 party litigating the intoxication of a defendant under two theories. Here, the Receiver

 argues that SCB is an insolvent entity within the Stanford Ponzi scheme, while in the prior

 litigation, it argued that SCB engaged in fraudulent transfers. Although related, as

 MEMORANDUM OPINION AND ORDER – PAGE 9
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21               Page 10 of 13 PageID 11832



 insolvency is a factor in analyzing fraudulent transfers, they are not “precisely the same

 issue” before the Court. Taylor, 101 S.W.3d 434. Thus, collateral estoppel does not bar

 the Receiver from denying SCB’s solvency.

        If SCB truly were solvent and separate from the Stanford Ponzi scheme, distribution

 of the Disputed Funds to defrauded investors may well be unfair and unreasonable.

 However, as noted by the Fifth Circuit, “SCB received capital contributions and loans from

 other Stanford entities.” Dillon Gage, 856 F.3d at 382. Furthermore, “SCB had a line of

 credit with Stanford International Bank” and received millions in funds traceable to the

 Stanford Ponzi scheme. Id. While the Gallery argues that Stanford International Bank had

 cut off SCB’s credit line shortly before the Gallery’s transfers, the record indicates that this

 was a result of the impending collapse of the Ponzi scheme rather than the independent

 nature of SCB as a standalone entity. Regardless of the ultimate solvency of SCB as a

 standalone entity, an issue undecided by a jury, this Court, or the Fifth Circuit, the Court

 determines that utilizing SCB’s credit balance in part as restitution for Stanford victims

 would be fair and reasonable because SCB’s relation with the Stanford Ponzi scheme.

                                     C. Tracing Analysis

        Even though SCB was related to the broader Stanford Ponzi scheme, the Disputed

 Funds appear to be traceable directly to the Gallery’s payment to SCB. Here, the Disputed

 Funds were transferred to SCB shortly before the imposition of the Receivership. When

 dealing with a business with a multitude of transactions dealing with fungible money, it is

 difficult to determine the origin of any particular funds with perfect precision. However,

 this case involves a large transfer of funds in the amount of $3,028,613 from the Gallery

 MEMORANDUM OPINION AND ORDER – PAGE 10
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21             Page 11 of 13 PageID 11833



 to SCB, followed almost immediately by a transfer of $3,002,639.10 from SCB to Dillon

 Gage. Following SCB’s $3 million payment, Dillon Gage immediately began shipping

 SCB’s backlogged orders. Here, the principal amount of the Disputed Funds is almost

 identical to the $3 million payment, less the amount shipped in backlogged orders. Given

 the transfer of large, identifiable funds and the proximity in time between the Gallery’s

 transfers, SCB’s transfers, and the imposition of the Receivership, the Court determines

 that the Disputed Funds are traceable to the Gallery.

         D. The Court Determines a Half Disbursement is Fair and Reasonable

        Here, the Court is placed in the unenviable position of determining whether a

 general creditor who can trace its assets is entitled to the remainder of the Disputed Funds,

 or if defrauded investors, who generally receive priority, are entitled to utilize those funds

 as restitution. The Court determines that it is fair and reasonable to disburse half of the

 Disputed Funds to the Gallery. First, the Disputed Funds are traceable to the Gallery’s

 transfer to SCB and separate from any CD proceeds from the Stanford Ponzi scheme.

 Nonetheless, the record is clear that SCB is interrelated with the Stanford Ponzi scheme,

 and the Gallery’s interactions with SCB were merely fortuitously kept separate from the

 other defrauded investors as a result of the temporal proximity between its transaction with

 the SCB, the collapse of the Stanford Ponzi scheme, and the imposition of the Receivership.

 Had the Receivership been imposed later, it is likely that the Gallery’s funds would become

 irreparably entangled with the other funds in the Ponzi scheme. Furthermore, courts have

 generally recognized that defrauded investors receive priority over general creditors. A

 full disbursement of the funds to the Gallery would result in the Gallery recovering 35%

 MEMORANDUM OPINION AND ORDER – PAGE 11
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21              Page 12 of 13 PageID 11834



 of its Allowed Claims, while only permitting approximately 5% recovery for defrauded

 investors. This stark difference between the rates of recovery between two equally

 innocent victims of the Stanford entities does not strike this Court as fair.

        “For a District Court sitting in equity, however, it is important to remember that

 each investor’s recovery comes at the expense of the others.” Byers, 637 F. Supp. 2d 166,

 176 (S.D.N.Y. 2009). Hard choices must be made. Id. The Gallery began this suit in

 March 2009. Over a decade later, after years of successful litigation, and after the Court

 confirmed the Gallery’s claim against SCB, the Gallery requests the Court to disburse

 $1,068,562, all that remains of its original $2,998,630 purchase. Relegating the Gallery to

 the Receiver’s claims process after years of hard-fought litigation would be neither fair nor

 reasonable.   However, recognizing the general priority of defrauded investors over

 creditors, the Court declines to order a full disbursement to the Gallery. Thus, the Court

 grants in part the Gallery’s motion to distribute the Disputed Funds and orders the Receiver

 to distribute one half of the Disputed Funds to the Gallery.

                                        CONCLUSION

        Because the Disputed Funds are traceable to the Gallery and the general principle

 that defrauded investors receive priority over creditors, the Court determines that it is fair

 and reasonable to distribute half of the Disputed Funds to the Gallery. Thus, the Court

 grants in part the Gallery’s motion for distribution of Disputed Funds and orders that the

 Receiver pay the Gallery within twenty-eight (28) days of this Order the sum of $534,781

 plus accrued interest that the Receiver has been maintaining in a segregated interest-

 bearing account as required by this Court’s prior order. See Order [75]. The remainder of

 MEMORANDUM OPINION AND ORDER – PAGE 12
Case 3:09-cv-00559-N-BQ Document 310 Filed 02/08/21          Page 13 of 13 PageID 11835



 the balance may be distributed by the Receiver for distribution through the Receiver’s

 claims process. The Court denies the Gallery’s requests for oral argument as moot.

       Signed February 8, 2021.



                                                       ___________________________
                                                              David C. Godbey
                                                         United States District Judge




 MEMORANDUM OPINION AND ORDER – PAGE 13
